Citation Nr: 1534046	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder.   


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This issue was reopened by the Board in a September 2012 decision, and remanded to obtain a VA medical examination and opinion.  The matter returned to the Board and, in November 2012, was remanded again to obtain another medical opinion.

Pursuant to the Board's remand instructions, a VA examination and opinion, and clarification regarding that opinion, have been obtained and associated with the claims file.  In April 2012, the Veteran was afforded a VA examination to assist in determining the nature and etiology of the back disorder, and in December 2012, clarification was sought regarding that opinion.  As discussed below, the Board finds that the December 2012 VA examination report was thorough, adequate, and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West,   11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    

Since the January 2013 supplemental statement of the case, medical evidence has been obtained.  A waiver of RO consideration of that evidence does not need to be obtained, as that evidence is in regards to the Veteran's claim for an increased rating for a scar and does not address any fact necessary to substantiate the claim for service connection for a back disorder.  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of arthritis of the lumbar spine (hereinafter referred to as "back disorder").  

2.  The Veteran experienced non-chronic symptoms of back pain during service.  

3.  Symptoms of back pain were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.  

4.  The Veteran's current back disorder manifested many years after service separation and is not casually or etiologically related to active military service.  


CONCLUSION OF LAW

A back disorder was not incurred in or caused by active service, and may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1112, 1131, 1132, 1133, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided notice in a January 2008 letter prior to the initial adjudication of the claim in April 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notice the Veteran.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in April 2012.  Pursuant to the Board's remand instructions, an additional medical opinion was obtained, clarifying the first opinion, in December 2012.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for a Back Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with osteoarthritis of the lumbar spine.   See April 2012 VA examination report.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R.        § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease, such arthritis, service connection may be established under  38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R.     §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  	          38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran generally contends that his claimed back disorder began during service while stationed in Germany, and has been continuous since service.  See February 1997 and February 2008 written statements from Veteran.  The Veteran contends that he was treated for a back disorder while at the Wild Flicken Training Center and in Stuttgart, Germany.  See January 2008 claim.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed back disorder was not incurred in-service, and may not be presumed to be incurred therein.  As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  After a review of all the medical and lay evidence of record, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of arthritis of the back in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b), including that symptoms of arthritis did not manifest to a compensable degree within one year of service separation.  

The evidence of record demonstrates that the Veteran has currently diagnosed arthritis of the lumbar spine.  See April 2012 VA examination report.  Additionally, the Veteran has been treated for low back pain at VA.  See September 2011 VA Medical Center (VAMC) treatment notes.  

The evidence is at least in equipoise on the question of whether the Veteran experienced some non-chronic symptoms of back pain while in service.  During the current claim for compensation for the back, the Veteran has asserted that he suffered from back pain while in service.  Back pain is subject to lay observation.  See Jandreau, 492 F.3d 1372.  The service treatment records (STRs) do not show any complaint of back pain, which tends to weigh against a finding of any in-service back pain; however, the Board finds the Veteran's account of back pain during service, to the extent he claims non-chronic back pain that resolved by service separation, to be consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran experienced some non-chronic symptoms of back pain while in service.  

Although the Board has resolved reasonable doubt to find that the Veteran experienced some non-chronic back pain during service, the weight of the evidence is against finding that the Veteran experienced chronic symptoms of arthritis of the back during service or continuous symptoms of back pain or arthritis after service.  The service treatment records (STRs) do not show any complaint of back pain.  At the service separation medical history, the Veteran did not indicate he experienced back pain while in service.  See January 1981 STRs. On a January 1981 report of medical history (in connection with the service separation physical), the Veteran specifically denied recurrent back pain.  Service separation examination assessed the Veteran's spine to be clinically normal.  The Veteran's in-service history of symptoms at the time of service separation (i.e., that he did not experience symptoms of a back disorder) is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board has not relied only on the absence of contemporaneous medical evidence during service in making the finding that back pain in service was not chronic and was not present by the time of service separation.  The Board is also relying on the Veteran's own, affirmative representation during service that he did not have back pain, clinical assessment of normal spine at service separation, and has considered the Veteran's inconsistent reporting of such back symptoms during service, and post-service lay report of evidence recorded in treatment records that shows onset of symptoms of back pain nearly 15 years after service, as additional factors in determining whether back symptoms were chronic in service, as well as continuous since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  For these reasons, and based on the multiple factors stated as shown by the lay and medical evidence, the Board finds that the Veteran did not experience "chronic" symptoms of arthritis of the back while in service.  38 C.F.R. § 3.303(b).  

Next, regarding whether the Veteran's symptoms were continuous since service, the Board also finds that the weight of the lay and medical evidence demonstrates that the Veteran did not experience continuous symptoms of a back disorder after service separation.  Review of the post-service treatment (medical) records show that the Veteran received treatment for low back pain starting in 1996.  See June and November 1996 VAMC treatment records.  At that time, it was reported that the Veteran had back pain of the lower thoracic spine for about one year, and reported that the Veteran was initially injured in a football injury in 1993.  

There is no medical documentation for any treatment of back pain between separation from service in March 1981 and June 1996.  In a January 1993 claim for compensation for a back disorder, the Veteran asserted that he had been treated for a back disorder for five years at the local VAMC; however, in an August 1994 notice of disagreement, the Veteran asserted that he had been treated for back pain for two years at the local VAMC.  Review of those records does not show any complaints of back pain until 1996.  Even the earliest, most favorable reported treatment date from among the inconsistent reports of when treatment began, that back pain began five years prior to the initial service connection claim, would show onset of back pain starting in 1988.  There is still a gap of seven years between separation from service and the onset of a back disorder.  This multi-year gap between treatments is one factor, among others stated in this Board decision, weighing against a finding of continual symptoms of arthritis of the back since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

More recently, as part of his claim for compensation, the Veteran has generally asserted that he has had continuous back symptoms since service; however, the Board finds that the Veteran's account that his back pain has been continuous since service, while competent, is inconsistent with and outweighed by other, more contemporaneous lay and medical evidence of record, so is not credible.  The Veteran's recent statements regarding the onset of the back disorder symptoms are inconsistent.  While the Veteran now asserts that back pain has been continuous since service, in the January 1993 claim, the Veteran stated he had been treated for only five years, which shows onset of back disorder about seven years after service in about 1988.  In the August 1994 notice of disagreement, the Veteran then states he was treated for two years for back pain, which would tend to show onset of back disorder in about 1992, which is about 11 years after service.  Review of the medical evidence reveals that in 1996 the Veteran reported first injuring his back in a (post-service) football injury in 1993, and experienced back pain for approximately one year prior to the 1996 treatment.  

Based on this evidence, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran did not have continuous symptoms of a back disorder since service.  The reports of approximate dates of onset of symptoms that could be related to a back disorder are inconsistent and unreliable, and include evidence of a post-service football injury that accounts for the back symptoms and treatment.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).      

The Board has weighed the Veteran's more recent statements as to continuity of symptomatology and finds the inconsistent statements regarding onset of back disorder that were made in connection with the recent claim for benefits to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for treatment purposes.  Id.  Therefore, the Board finds the Veteran's assertion that symptoms of a back disorder were continuous since service not credible, and the criteria for presumptive service connection under 38 C.F.R. 
§ 3.303(b) are not met.  

In addition, assuming the Veteran's assertion that he was treated for a back disorder five years prior to the January 1993 claim for a back disorder is true, it still comes approximately seven years following service separation; therefore, a back disorder was not shown within the first year of discharge from service, so the presumptions under 38 U.S.C.A. §§ 1112, 1133 and 38 C.F.R. § 3.309 do not apply.  For these reasons, the criteria for presumptive service connection based on chronic in-service symptoms, continuous post-service symptoms, or arthritis to a compensable degree within one year of service have not been met.

Finally, the Board finds that the Veteran's current back pain was not caused by, related to, or otherwise incurred in active duty, to include the in-service instances of back pain.  In the December 2012 VA examination report, the VA examiner, who had previously examined the Veteran, opined that the back disorder is less likely than not incurred or caused by an in-service back injury, and is more likely secondary to his heavy post-service occupational exertional requirements because he was not treated for any lumbar complaints during the civilian years following separation from service, and he had heavy occupational exertion during post-service jobs.  

The Board finds the December 2012 opinion to have significant probative value.  The VA examiner based the opinion on review of the service treatment records, post-service treatment records and history, and lay statements, including the Veteran's assertions that he injured his back while stationed in Germany as well as the Veteran's statements that he injured his back at least four times after service in various jobs requiring heavy occupational exertion.  Additionally, there is no medical nexus opinion to the contrary in the record.  For these reasons, direct service connection based on the in-service events is not established.  

The Veteran has consistently asserted throughout the course of his appeal that his back pain was caused by an in-service back injury.  See February 2008 written statements.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).  

The only evidence suggesting a relationship between the Veteran's in-service back pain and his current arthritis of the lumbar spine is the Veteran's general contentions.  See January 2008 claim, February 2008 written statements.  The etiology of the Veteran's current arthritis of the lumbar spine is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires medical knowledge of the complex etiology of the relationship between back pain, injuries, and the development of arthritis.  Such an opinion relating arthritis to a few instances of back pain while in service would require specialized knowledge of the musculoskeletal system, knowledge of possible complications from back injuries, and knowledge of causes of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Therefore, the Veteran's lay statements alone in this case are not sufficient to establish an etiological nexus between the in-service back pain and the current arthritis of the lumbar spine, especially in the context of this case where there is no diagnosis or treatment of symptoms for many years after service separation.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the back disorder was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a back disorder, to include lumbar spine arthritis, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


